Quinn, Chief Judge
(dissenting):
After a previous marriage terminated by divorce, the accused married Hughie Jane in April 1960. Marital discord developed early; and in July 1961, they separated on a permanent basis. Thereafter, they wrote irregularly to each other about the possibility of divorce *150and arrangements for the support of their two children. The conflict in the evidence as to whether Hughie Jane wrote the accused she had obtained a divorce is set out in the principal opinion. Suffice it to add here, the accused contended that, after receiving the May letter, he “figured” he was divorced. He could not produce this letter because it had been lost in the confusion of deactivation of the installation at which he was then stationed. On July 2, 1963, he married Melinda Ellen Carroll in the State of Texas. Except for the letter asking for a copy of the decree, he made no other inquiry about the divorce; nevertheless, he would not have entered into the marriage with Melinda Ellen if he “didn’t think . . . [he] was divorced” at the time.
Charges were filed against the accused in August 1963 for several violations of the Uniform Code, including the offense of which he stands convicted. On September 26, 1963, a Texas court awarded a decree of annulment to Melinda Ellen, not the accused, dissolving the marriage between them on the ground that she had entered into it “under the mistaken understanding that . . . [the accused] was a single man and not a married man as the facts appear.” The accused testified that on learning he was not divorced from Hughie Jane (at a time not specified), he “[r]ight away . . . went to a civilian lawyer and put in for an annulment and changed all necessary papers, because . . . [he] realized . . . [he] had made a mistake.” The decree was not mentioned by either counsel in summation, although both emphasized the conflict between Hughie Jane’s testimony and the accused’s as to the contents of her last letter to him. However, after instructing on the elements of the offense.of bigamy, the law officer referred to the annulment. His remarks are as follows:
“Now, there was evidence introduced that the second marriage, or the marriage to Melinda Ellen Carroll, was annulled; however, this evidence showed that the annulment took place after the alleged bigamous marriage. You are instructed that this annulment should have no bearing in this case, as far as arriving at a decision on this specification.”
Immediately after the quoted instruction, the law officer discussed the legal effect of the evidence of the accused’s belief that he was divorced from Hughie Jane when he married Melinda Ellen. He instructed the court-martial that an honest and reasonable belief that the first marriage was terminated, constituted a defense to the charge of bigamy. See United States v McCluskey, 6 USCMA 545, 20 CMR 261. He concluded with the. reminder that, under the proof, the accused must be acquitted, unless the court was satisfied beyond a reasonable doubt that at the time of the second marriage, “the accused did not honestly and reasonably believe that his prior marriage to Hughie Jane Bradshavv had ceased to exist.” Defense counsel offered no objection to any part of the instructions. Before the court retired into closed session to deliberate on the findings, the president asked whether the court could take the prosecution exhibits with it into the closed session. The law officer indicated that both prosecution and defense exhibits could be taken. The president then asked whether Defense Exhibit B, the Decree of Annulment, would be “denied” to it. The law officer responded as indicated in the principal opinion.
Appellate defense counsel argue that the annulment shows the accused “conducted himself as human experience indicates an innocent man would conduct himself upon learning of his bigamous marriage” and this conduct substantially bolstered his defense of honest and reasonable mistake. The Government advances several counter-arguments. Most stressed is the contention that the decree of annulment shows it was obtained by Melinda Ellen, not the accused; consequently, it could have no probative value as a post-offense act by the accused tending to show his state of mind at the time of the commission of the offense. The logic of the argument seems inescapable, especially if it appeared that the petition, upon which the decree was granted, alleged or im*151plied that Melinda’s “mistaken understanding” of the accused’s marital status was induced by false representations by him. For purposes of this appeal, however, I am willing to assume that the form of the action, with Melinda Ellen as plaintiff, was merely a convenient way to initiate the judicial proceeding. Nevertheless, in my opinion, neither the assumption nor the argument on the probative effect of the annulment can help the accused.
As I read the law officer’s comments, they amount to nothing more than an instruction that the formal annulment of the second marriage had no legal significance as to the elements of the offense of bigamy. What the law officer did was make clear to the court members that, while the marriage between the accused and Melinda Ellen on July 2 was “set aside and held for nought,” as provided in the decree admitted in evidence, and which they were allowed to take with them into the closed session, the annulment had no “bearing” on whether the accused married Melinda Ellen as charged. The evidentiary rulings permitted the court members to consider the annulment as evidence of the accused’s belief that he was divorced, but the instructions pointed out that the annulment did not extinguish the marriage to Melinda Ellen, and thereby eliminate the basis for the bigamy charge. This instruction is correct. Every bigamous marriage is void; and the procurement of a judicial declaration of its nullity is no defense to a charge of bigamy. Burks v State, 50 Tex Crim 47, 94 SW 1040 (1906). That this was the intention of the law officer and the understanding of counsel and the court-martial is emphasized by two circumstances. First, the initial comments on the annulment were made immediately after the enumeration of the elements of the offense; and these in turn were immediately followed by a full discussion of the accused’s defense that he believed he was divorced. Secondly, the decree of annulment was admitted into evidence, and the court was permitted to take it into the closed session deliberations. Although the accused now argues oppositely, the comments on the effect of the annulment were entirely consistent with the evidentiary rulings.
Putting aside my reading of the record of trial and accepting the accused’s interpretation of the instructions, I am not persuaded they were prejudicial. Under the accused’s argument, the fact the second marriage was annulled was meaningful, only so far as it tended to suggest that the accused believed he was divorced from Hughie Jane. He testified he was so informed in a letter received from her in May 1963. He also testified he made no effort to ascertain whether he was actually divorced. • The accused’s wife testified she had never indicated in any letter to him that she divorced him. The question of the accused’s belief thus focused exclusively on the content of the letters which passed between him and his wife. Evidence of corroboration of his version of the letters would, of course, help tip the scale in his favor. Appellate defense counsel maintain that evidence of the annulment decree would have materially tipped the scale in the accused’s favor. If that had constituted the only corroboration in the case, there might be merit in the argument. However, the accused offered corroborative evidence which was much more direct and infinitely more dramatic than that of the annulment decree. He presented the testimony of a witness who said he saw the letters. That witness testified that the content of the letters was as represented by the accused. If the court-martial believed the accused and his witness, the letter alone would have established an adequate basis for his contention that he believed he was divorced. From that point on, the court-martial would have had to consider, as defense counsel argued at trial, whether the accused had then and there “information which would indicate to a reasonable man that his prior marriage had ceased to exist.” On the other hand, if the court-martial disbelieved the accused and his witness, as to the content of the letters, the defense would immediately collapse. If the court-martial disbelieved the corroborative evidence presented by Abrams’ testimony, would it have been influenced in the accused’s favor by the *152possible inference of a consciousness of innocence which could be drawn from the annulment? I think not. I conclude, therefore, that even if the instruction was erroneous, it was not prejudicial to the accused.
I would affirm the decision of the board of review.